Citation Nr: 0531142	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for disability of the left 
ankle.

Entitlement to service connection for a left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2005, the veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.  At a 
conference before the hearing, the veteran and his 
representative informed the undersigned that the veteran 
would be submitting a notice of disagreement with a July 2005 
rating decision denying a compensable evaluation for 
amoebiasis and that they would be submitting additional 
evidence in support of the claim for a compensable evaluation 
for the RO to consider before the issuance of a Statement of 
the Case.  This is not a matter that is currently before the 
Board. 

The issue of entitlement to service connection for a left 
varicocele is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

The veteran currently has no disability of the left ankle.


CONCLUSION OF LAW

Left ankle disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of 
the veteran's claim, the RO sent him a letter in May 2001 
that provides the notice required under the VCAA.  Although 
the RO did not specifically inform the veteran that he should 
submit any pertinent evidence in his possession, it informed 
him of the evidence that would be pertinent and that he 
should submit such evidence or provide the RO with the 
information and any necessary authorization to enable the RO 
to obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The record also reflects that the veteran's service medical 
records have been obtained and he has been afforded an 
appropriate VA examination.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim, and the Board is 
also unaware of any such outstanding evidence.  Moreover, at 
the hearing before the undersigned, the veteran stated that 
he had received no post-service treatment for his left ankle.  
Although he was invited to submit or identify medical 
evidence of a current left ankle disability, he apparently is 
unable to do so.  Accordingly, the Board is also satisfied 
that the RO has complied with its duty to assist the veteran 
in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

At the hearing before the undersigned, the veteran testified 
that he injured his left ankle in service and that he still 
experiences discomfort in his left ankle.

The service medical records confirm that the veteran sprained 
his left ankle in November 1968 but also show that no chronic 
disorder of his left ankle was identified at that time and 
that his left ankle was found to be normal on the examination 
for separation from service in April 1969.  Moreover, in 
response to his claim, the veteran was afforded a VA 
examination in February 2002.  The examiner concluded that 
the left ankle condition present in service had resolved and 
that the veteran currently had no left ankle disability.  As 
noted above, the veteran has indicated that he has received 
no post-service treatment for his ankle and he has not 
otherwise been able to provide medical evidence of a current 
left ankle disability.

In essence, the evidence of a current left ankle disability, 
as well as the evidence of a nexus between the veteran's 
claimed left ankle disability and his military service, is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed disability or of a nexus 
between the claimed disability and the veteran's active 
military service since lay persons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for disability of the left 
ankle is denied.


REMAND

The veteran contends that service connection is warranted for 
a left varicocele because it was aggravated by active duty.  
Specifically, he contends that the varicocele initially 
became symptomatic during service and continues to be 
symptomatic.

The service medical records show that the veteran was found 
to have a moderate, asymptomatic, left varicocele on the 
examination for entrance onto active duty.  In October 1967, 
he sought treatment because the varicocele had become 
symptomatic and had gradually increased in size.  At that 
time and on an examination in July 1968, the varicocele was 
noted to be large; however, on the examination for discharge 
in April 1969, the presence of a left varicocele was not 
noted.  The presence of a left varicocele was confirmed on a 
VA examination in February 2002.  At that time, the left 
testicular vein was described as moderately enlarged. 

It appears from the medical evidence that the left varicocele 
increased in severity during service.  The essential 
questions before the Board are whether the increase in 
severity during service was permanent and if so whether the 
increase was clearly and unmistakably due to natural 
progress.  See 38 C.F.R. § 3.306 (2005).  The medical 
evidence currently of record is not adequate to answer these 
questions.  Therefore, further development of the record is 
in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The veteran should be afforded a 
VA examination by a physician with 
appropriate expertise.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be 
performed.

Based upon the examination results 
and the review of the veteran's 
pertinent medical history, the 
examiner should provide an opinion 
as to whether there is a 50 percent 
or better probability that the 
veteran's left varicocele 
permanently increased in severity 
during service.  If the examiner is 
of the opinion that the disorder 
permanently increased in severity 
during service, the examiner should 
also provide an opinion as to 
whether the service increase was 
clearly and unmistakably due to 
natural progress.

The rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be required.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  
If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, a Supplemental 
Statement of the Case should be 
issued to the veteran and his 
representative and they should be 
afforded the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


